DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The examiner interprets the claims as a personal cleansing composition having a first and second phase. The first phase comprising 0.1 to 5% fatty acyl isethionate surfactant; 0.5 to 40% by weight of a cosurfactant; the second phase comprises 0.05-5% of a natural or modified natural polysaccharide. The composition has structural phases and characteristics associated therein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims states “morphology indicative of the polymer”. This phrase is indefinite because it does not adequately define what “indicative” encompasses. The morphology characteristics is a polymer liquid crystalline phase or it is not? Appropriate clarification is required.
Claim 14 recites the limitation "the zwitterionic" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stella et al (2005/0239670).
Stella et al disclose a personal care composition comprising a hydrophilic benefit active; a multi-wetting material and an aqueous phase (abstract). The hydrophilic benefit active phase includes at least 0.5% by weight of a water soluble or water swellable polymers including natural and modified natural polymers such as xanthan gum; and electrolytes such as sodium salts (0026, 005, 00337, examples 13-15). The composition further teaches that the viscosity of at least 300 cst or 200 to 100,000 cst (0064 and 0087) and wherein the phases present within said personal cleansing composition comprise lamellar, cholesteric liquid crystal, micelles/liquid crystalline phases (0070). Furthermore, the surfactant phase is inclusive of 0.5 to 80% of acyl sarcosinates such as sodium cocoyl sarcosinate, acyl isethionates such as sodium cocoyl isethionate and amido propyl betaines (0072-0075; 0130-0131). Stella further teaches that the two phases with surfactant and structurant are packaged together (0124).
Stella et al is silent with characteristics such as yield stress, and does not specifically call out free of sulfate surfactants.
The examiner contends, it would have been obvious to the skilled artisan to expect similar characteristics such as yield stress or at least the binary compositions of surfactant and polymer to suggest the same characteristics  of yield stress given that Stella et al does not require sulfate surfactants but does call out and teaches varying anionic surfactants devoid of sulfates and polymer as claimed within their requisite 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

With respect to the birefringement exhibition, Stella et al teach that said compositions has birefringent optical activity as observed by polarized light (0186), which appears to read on claim 2, however the composition is silent with respect to the transmittance value as suggested in claim 7. One skilled in the art would have been motivated to optimize the optical activity to reflect a transmittance value as claimed given that optical activity is observed and suggested by Stella et al as a recognized variable. Moreover, optimization of transmittance liquid is well known and processed for commercial purposes. Accordingly, one skilled in the art would have been motivated to optimize the transmittance value to reflect light or clarity within the composition, given that Stella teach polarized light visibility within the characteristics of his invention and given the optimization of said values within the artisans obvious ability. 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to the compositions being free of sulfates as required in claim 1, the examiner contends it would have been obvious to try or obvious to arrange different anionic surfactants in Stella et al, thereby eliminating sulfates given that  Stella calls out several anionic surfactants and does not require sulfates within the compositions. The skilled artisan would look to non-preferred embodiments with the expectation of producing the same or similar results, absent a showing to the contrary.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

1, 3-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (2011/0280822) in view of Stella et al (2005/0239670).
	Griffin et al disclose a personal care structured surfactant system comprising 0 to 40 parts by weight of an anionic sarcosinate and isethionate; a second surfactant other than the isethionate and sarcosinate in amounts of 0-20 pbw; one more amphoteric surfactants in amounts from 0-25 pbw, wherein the surfactants total from about 10 to 40 parts by weight. In addition, Griffin et al teach o to 30 parts by weight of an electrolyte and wherein the personal care surfactant has a liquid crystal structured and an opaque visual appearance that exhibits shear thinning (0012-0020; 0027 and 0058-0061). The specific surfactants comprise acyl isethionates, acyl sarcosinates and the specific amphoteric surfactants comprise a betaine (0076, 0088-0089, 00142). In one embodiment, Griffin et al teach that the compositions are free from anionic surfactants other than sarcosinate and isethionates (0132). Griffin et al teach that the composition has a yield strength of greater than 0.1 Pa (0028); viscosity of greater than 5,000 cp (0180). Moreover, the composition further includes up to 80 pbw of benefit agents such as hydrocolloids such as gellan, xanthan gum and modified hydrocolloids such as hydroxyl methyl cellulose (0185-0187; 0198). Further embodiments include multiphase such as lamellar (0191).
	Griffin et al do not teach with specific specificity to anticipate the polymer liquid crystalline phase as second phase and that are cholesteric.
	It would have been obvious to the skilled artisan to include the specific phases of said personal cleanser of Griffin including liquid crystalline cholesteric and isotropic and micellar phases. Griffin et al teach multiphase system compositions for personal cleansing and Stella et al teach that micellar, isotropic are formations associated with 
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."; MPEP 2112.01 )).

Conclusion
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-11 of copending Application No. 16/522,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference of the compositions are the arrangement of components, which is obvious to the skilled artisan given that optimization of the ingredients is within the skill of the ordinary artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761